[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                    FILED
                                      No. 04-12576         U.S. COURT OF APPEALS
                              ________________________       ELEVENTH CIRCUIT
                                                              OCTOBER 11, 2006
Dall. C. Docket No. 03-00394-CR-S THOMAS K. KAHN
                                                                   CLERK

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                             versus

MICHAEL LEWIS IVORY,
a.k.a. Black Mike,

                                                                 Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                     (October 11, 2006)

Before ANDERSON and DUBINA, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:

___________________
*Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida,
sitting by designation.
          After oral argument and careful consideration, we conclude that the

judgment of the district court should be affirmed for the reasons fully discussed at

oral argument.1

          AFFIRMED.




          1
                We decline to address the ineffective assistance of counsel claim on this direct
appeal.

                                                  2